DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 06/07/2022.
Claims 2 and 5 are currently pending in this application. Claims 2 and 5 are amended. Claims 1, 3, 4 and 6 were cancelled.
No IDS has been filed.

Response to Arguments
The objections to the specification have been withdrawn in response to the applicants’ amendments/remarks.
The previous 112(b) and/or 112(d) rejections to claims 2 and 5 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 2 and 5 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 2 (and the claim 5),

Lucamarini et al. (US 2017/0222731 A1) discloses a method and system for networks that implement MDI-QKD and QKD with combinations of trusted and untrusted node networks. If a node of the network is trusted, then QKD alone is sufficient to distil all the keys between the 3 parties using only 2 optical links, no MDI-QKD is needed. If the node is not trusted (or is an evil), the node could intercept all the communication between the 2 parties - see figs. 1, 9; abstract; paras. [0127], [0128] of Lucamarini.

Bunandar et al. (US 10,158,481 B2) teaches a compact MDI-QKD system based on photonic integrated circuits. Each of the two parties who are interested in generating shared secret keys. An untrusted party operates the receiver chip that measures the photonic quantum information signals generated by the two transmitter chips. When the two photonic qubits arrive at the untrusted party, the receiver chip measures the two qubits in the maximally entangled Bell basis – see fig. 10; abstract, columns 6-8 of Bunandar.

Shi et al. (US 9,471,280 B2) teaches a method of generating a random bit string by receiving a binary input string, creating copies of the binary input string received from the min-entropy source, and providing each of the copies of the binary input string to one of a plurality of randomness extractors. The method further includes, for each randonmess extractor, providing the respective extracted output binary string to one of a plurality of quantum devices, where each of the plurality of quantum devices is configured to (i) receive the extracted output binary string as a locally random input signal string, random only to that respective quantum device, and (ii) transform the received locally random input string into a globally random output signal string. Still further, the method includes combining the plurality of globally random output signal strings from the plurality of quantum devices to generate the random bit string – see abstract, figs. 1, 4; columns 2 and 13 of Shi.

However, the prior art of record does not teach or render every element of the claims 2 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495